EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Stephen A. Terrile (Reg. No. 32,946) on August 23, 2022.

1.	(Currently Amended) A computer-implemented method for improving search engine ranking of a landing page, comprising:  
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity;
transmitting the primary keyword to a search engine;
receiving a search engine results page from the search engine;
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page;
identifying one or more secondary keywords semantically related to the primary keyword on one or more higher-ranking landing pages of the one or more third-party entities, wherein the identifying includes
scraping the one or more higher-ranking landing pages of the one or more third-party entities, and
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content, the using the word sense disambiguation technique comprising applying a definition of an ambiguous word in the scraped content with terms contained in proximity of the ambiguous word in the scraped content; [[and]]
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine; 
retrieving additional secondary keywords when it is determined that the secondary keyword does not increase the ranking of the targeted landing page in the search engine; and,
adding the additional secondary keywords to the targeted landing page when it is determined that inclusion of the additional secondary keywords increases the ranking of the targeted landing page in the search engine. 
2.	(Currently Amended)	The computer-implemented method of claim 1, further comprising:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page [[if]] when inclusion of the secondary keyword in the targeted landing webpage meets one or more predetermined criterion indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine.   
3.	(Currently Amended)	The computer-implemented method of claim  2, wherein
a secondary keyword of the one or more secondary keywords is automatically added to the targeted landing page [[if]] when inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine.
 
4.	(Previously Presented)	The computer-implemented method of claim 1, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2. 

5.	(Previously Presented)	The computer-implemented method of claim 1, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword; and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value.   
6.	(Previously Presented)	The computer-implemented method of claim 1, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; 
[[if]] when a difference Z2 - Z1 is greater than a predetermined threshold, 
determining an inverse document frequency for the secondary keyword; 
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value; and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.   

7.	(Previously Presented)	The computer-implemented method of claim 1, wherein identifying at least one secondary keyword semantically related to the primary keyword comprises:
executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages, the extended Lesk analysis creating a word vector that corresponds to a content word in a WordNet gloss. 
8.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity;
transmitting the primary keyword to a search engine;
receiving a search engine results page from the search engine;
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page;
identifying one or more secondary keywords semantically related to the primary keyword on one or more higher-ranking landing pages of the one or more third-party entities, wherein the identifying includes
scraping the one or more higher-ranking landing pages of the one or more third-party entities, and
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content, the using the word sense disambiguation technique comprising applying a Lesk algorithm to the scraped content, the Lesk algorithm including comprising a dictionary definition of an ambiguous word in the scraped content with terms contained in proximity of the ambiguous word in the scraped content; [[and]]
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine; 
retrieving additional secondary keywords when it is determined that the secondary keyword does not increase the ranking of the targeted landing page in the search engine; and,
adding the additional secondary keywords to the targeted landing page when it is determined that inclusion of the additional secondary keywords increases the ranking of the targeted landing page in the search engine. 

9.	(Currently Amended)	The system of claim 8, wherein the instructions are further configured for:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page [[if]] when inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine.
 
10.	(Currently Amended)	The system of claim 9, wherein
a secondary keyword of the one or more secondary keywords is automatically added to the targeted landing page [[if]] when inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine. 
11.	(Previously Presented)	The system of claim 8, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2. 
12.	(Previously Presented)	The system of claim 8, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword; and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value.   
13.	 (Currently Amended)	The system of claim 8, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; 
[[if]] when a difference Z2 - Z1 is greater than a predetermined threshold, 
determining an inverse document frequency for the secondary keyword; 
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value; and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.   
14.	(Previously Presented)	The system of claim 8, wherein identifying at least one secondary keyword semantically related to the primary keyword comprises:
executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages, the extended Lesk analysis creating a word vector that corresponds to a content word in a WordNet gloss.  
15.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
receiving, at a user interface, a primary keyword associated with a targeted landing page of a primary entity;
transmitting the primary keyword to a search engine;
receiving a search engine results page from the search engine;
using the search engine results page to identify landing pages of one or more third-party entities having a higher rank than the targeted landing page;
identifying one  or more secondary keywords semantically related to the primary keyword on one or more of higher-ranking landing pages of the one or more third-party entities, wherein the identifying includes 
scraping the one or more higher-ranking landing pages of the one or more third-party entities, and
executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content, the using the word sense disambiguation technique comprising applying a Lesk algorithm to the scraped content, the Lesk algorithm including comprising a dictionary definition of an ambiguous word in the scraped content with terms contained in proximity of the ambiguous word in the scraped content; [[and]]
determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine; 
retrieving additional secondary keywords when it is determined that the secondary keyword does not increase the ranking of the targeted landing page in the search engine; and,
adding the additional secondary keywords to the targeted landing page when it is determined that inclusion of the additional secondary keywords increases the ranking of the targeted landing page in the search engine. 
16.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 15, wherein the instructions are further configured for:
adding a secondary keyword of the one or more secondary keywords to the targeted landing page [[if]] when inclusion of the secondary keyword in the targeted landing page meets one or more predetermined criterion indicating addition of the secondary keyword will increase ranking of the targeted landing page in the search engine. 
17.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 15, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; and
processing the secondary keyword as having a higher confidence criterion when Z1 < Z2. 
18.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 15, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining an inverse document frequency for the secondary keyword; and
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value. 
19.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 15, wherein determining whether inclusion of a secondary keyword of the one or more secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine comprises:
determining a frequency (Z1) of occurrences of the secondary keyword on the targeted landing page;
determining an average frequency (Z2) of occurrence of the secondary keyword on the landing pages of the one or more third-party entities; 
[[if]] when a difference Z2 - Z1 is greater than a predetermined threshold, 
determining an inverse document frequency for the secondary keyword; 
comparing the inverse document frequency of the secondary keyword to a predetermined threshold value; and
adding the secondary keyword to the targeted landing page if the inverse document frequency is below the predetermined threshold value.  

20. (Previously Presented) The non-transitory, computer-readable storage medium of claim 15, wherein identifying at least one secondary keyword semantically related to the primary keyword comprises:
executing an extended Lesk analysis on the scraped content of the one or more higher-ranking webpages, the extended Lesk analysis creating a word vector that corresponds to a content word in a WordNet gloss.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the April 15, 2022 Office Action, inter alia, claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2013/0173574) in view of Gouyet et al. (U.S. Patent Application Publication 2013/0046747; hereinafter: Gouyet) and further in view of Bordino et al. (U.S. Patent Application Publication 2015/0052126; hereinafter: Bordino) and further in view of Roe et al. (U.S. Patent Application Publication 2015/0088846) and further in view of Mihalcea et al. U.S. Patent Publication (2005/0278325; hereinafter: Mihalcea).

Park, Gouyet, Bordino, Roe, and Mihalcea alone, or in combination, fail to describe or render obvious, executing a semantic analysis on scraped content of the one or more higher-ranking landing pages of the one or more third-party entities to identify one or more secondary keywords semantically related to the primary keyword, the semantic analysis comprising using a word sense disambiguation technique on the scraped content, the using the word sense disambiguation technique comprising applying a Lesk algorithm to the scraped content, the Lesk algorithm including comprising a dictionary definition of an ambiguous word in the scraped content with terms contained in proximity of the ambiguous word in the scraped content; determining whether inclusion of one or more of the secondary keywords in the targeted landing page will increase ranking of the targeted landing page in the search engine; retrieving additional secondary keywords when it is determined that the secondary keyword does not increase the ranking of the targeted landing page in the search engine; and, adding the additional secondary keywords to the targeted landing page when it is determined that inclusion of the additional secondary keywords increases the ranking of the targeted landing page in the search engine.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        	 Non-Patent Publication, Banerjee, “Adapting the Lesk Algorithm for Word Sense Disambiguation to WordNet”, 2002 teaches the lesk algorithm and the various adaptations of the algorithm. 
Non-Patent Publication, Antoniou et al., “Dynamic refinement of search engines results utilizing the user intervention” 2012 teaches an algorithm for refining the ranking of results. 
Leconte U.S. Patent Publication (2011/0016104) teaches a system and method to optimize one or more website’s organic listing at one or more search engine engines.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
August 24, 2022